A committee having been appointed to consider the meaning of the words “ ratable polls,” as used in the constitution, in reference to the number of representatives, to which towns are entitled, it was, upon their report (March 3, 1809),
Resolved, As the sense of the house, that ill case the election of any member of the house of representatives shall be controverted on the ground, that any town, or town and district, has chosen and returned a greater number of representatives than such town, ox town and district, were entitled by the constitution to elect, a certificate of the assessors, of the number of ratable polls within such town, or town and. district, or the [names of persons borne on the] tax bills of the year next preceding such election, whose taxes, at the time of said election, shall be wholly unabated, shall be considered prima facie evidence by which to decide such election; subject, however, to be contradicted by such other evidence as may be produced by either party.